       Case 4:20-cv-00201-MLB Document 43 Filed 01/22/21 Page 1 of 16




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                     ROME DIVISION


 Amanda Turner,

                          Plaintiff,
                                        Case No. 4:20-cv-201-MLB
 v.

 Keith Flowers, et al.,

                          Defendants.

 ________________________________/

                           OPINION & ORDER

      Plaintiff Amanda Turner sued Defendants Keith Flowers, Floyd

Medical Center, Tonya Johnson, and Kim Brandon, alleging claims under

state tort law and 42 U.S.C. § 1983. (Dkt. 1-3.) Defendant Johnson

moves to dismiss. (Dkt. 12.) The Court denies that motion. Defendant

Flowers moves for judgment on the pleadings. (Dkt. 32.) The Court

grants that motion.

I.    Background

      On May 7, 2019, Plaintiff was driving north when a vehicle

traveling south merged into the northbound lane heading directly

towards Plaintiff’s vehicle.     (Dkt. 1-3 ¶¶ 8–9.)   To avoid a head-on
         Case 4:20-cv-00201-MLB Document 43 Filed 01/22/21 Page 2 of 16




collision, Plaintiff swerved off the road and struck a tree. (Id. ¶ 10.) An

ambulance transported her to Defendant Floyd Medical Center. (Id.

¶ 12.)    Defendant Flowers, a Georgia State Patrol Officer, entered

Plaintiff’s treatment room and immediately began accusing her of driving

under the influence. (Id. ¶¶ 14–15.) He said he had investigated her

accident with a drug dog and “the dog almost went crazy from the smell

of drugs.” (Id. ¶ 16.) He ordered Plaintiff out of her hospital bed and told

her to walk in a straight line and stand on one foot. (Id. ¶¶ 18, 22.)

Plaintiff, although in pain, believed she had to comply. (Id. ¶ 19.) “[E]ach

time she tried to move[] pain went through her body,” and she eventually

told him that she could not do what he demanded.             (Id. ¶¶ 21–22.)

Defendant Flowers responded, “I knew you were drunk.” (Id. ¶ 22.)

     He left the room and returned with Defendant Johnson, a nurse,

who began preparing to draw Plaintiff’s blood. (Id. ¶¶ 23–24.) Plaintiff

resisted and asked why Defendant Johnson was trying to take her blood.

(Id. ¶ 26.) Defendant Johnson told her, “The officer needs a sample of

your blood.”     (Id.)   After Defendant Johnson drew Plaintiff’s blood,

Defendant Flowers told Plaintiff he was going to have it tested. (Id. ¶¶

29–30.) He ordered her to turn herself into the Polk County jail as soon



                                       2
       Case 4:20-cv-00201-MLB Document 43 Filed 01/22/21 Page 3 of 16




as she was released from the hospital because “he knew that she was

drunk.” (Id.) Defendants Flowers and Johnson left. (Id. ¶ 30.) Plaintiff

immediately checked out of Defendant Floyd Medical Center and went to

Piedmont Hospital, where she requested that her blood be tested for

alcohol. (Id. ¶ 32.) Plaintiff received a document showing negative test

results. (Id. ¶ 33.)

      At the time of the accident, Plaintiff was on probation in Polk

County.   (Id. ¶ 34.)   Before surrendering to the Polk County jail as

demanded by Defendant Flowers, Plaintiff met with her probation

supervisor, Defendant Brandon,1 to tell her about the accident and show

her the negative test results from Piedmont Hospital. (Id. ¶¶ 35–36.)

Defendant Brandon made a copy of the test results and promised Plaintiff

that, as a result of the negative test, she was not going to report her for

a probation violation. (Id. ¶¶ 36–37.)

      Plaintiff surrendered to Polk County jail. (Id. ¶ 38.) Contrary to

her prior statement, Defendant Brandon reported Plaintiff for violating

probation, and Plaintiff was required to post a probation bond before


1The complaint refers to Plaintiff’s probation supervisor as Defendant
Kim Baker. Plaintiff has since moved to correct the name to Defendant
Kim Brandon (Dkt. 15), and the Court granted the motion.

                                     3
      Case 4:20-cv-00201-MLB Document 43 Filed 01/22/21 Page 4 of 16




being released. (Id. ¶¶ 41–43.) Plaintiff remained in jail for eleven days

before posting that bond. (Id. ¶ 44.) Meanwhile, the crime lab tested the

blood taken by Defendant Johnson and Defendant Flowers. (Id. ¶ 48.) It

was negative for alcohol. (Id.) The Polk County District Attorney’s Office

dismissed all charges against Plaintiff. (Id. ¶ 49.)

     On June 4, 2020, Plaintiff initiated this lawsuit in the Superior

Court of Fulton County. (Id. at 43.) The complaint contains ten counts:

(1) false arrest against Defendant Flowers; (2) illegal imprisonment

against Defendants Flowers and Brandon; (3) malicious prosecution

against Defendant Brandon; (4) abuse of process against Defendants

Flowers and Brandon; (5) violations of her Due Process and Equal

Protection rights under the Georgia Constitution against Defendants

Flowers and Brandon; (6) assault and battery against Defendants Floyd

Medical Center and Johnson; (7) violation of Plaintiff’s patients’ rights by

Defendant Floyd Medical Center; (8) intentional and negligent infliction

of emotional distress as to all Defendants; (9) defamation against

Defendants Flowers and Brandon; and (10) punitive damages. (Id. at 13–

29.) Defendant Flowers removed the case to federal court. (Dkt. 1.)




                                     4
       Case 4:20-cv-00201-MLB Document 43 Filed 01/22/21 Page 5 of 16




II.   Defendant Johnson’s Motion to Dismiss

      A.    Standard of Review

      In ruling on a motion to dismiss, the Court must accept all

well-pleaded facts as true and construe them in the light most favorable

to the plaintiff. Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1273 n.1

(11th Cir. 1999). A complaint offering mere “labels and conclusions” or a

“formulaic recitation of the elements of a cause of action” is insufficient

to state a claim and should be dismissed. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

To survive a motion to dismiss, a complaint thus must “contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

      B.    Discussion

      Defendant Johnson moves to dismiss under Federal Rule of Civil

Procedure 12(b)(5), claiming insufficient service of process. (Dkt. 12 at

1.) She says Plaintiff attempted to serve her on July 7, 2020 by serving



                                      5
       Case 4:20-cv-00201-MLB Document 43 Filed 01/22/21 Page 6 of 16




Thomas Manning at 400 E. 2nd Avenue, Suite 103. (Id. ¶ 4.) Thomas

Manning, however, is the registered agent for Defendant Floyd Medical

Center (i.e., Defendant Johnson’s employer). (Id. ¶ 5.) Service upon

Thomas Manning, Defendant Johnson argues, is inadequate and

ineffective under both the Georgia Civil Practice Act and the Federal

Rules of Civil Procedure. (Id. ¶ 6.) Consequently, Defendant Johnson

says, “Plaintiff has failed to effect service of process on [her] and therefore

this Court lacks personal jurisdiction.” (Dkt. 12-1 at 6.)

      Plaintiff, in contrast, argues dismissal is not warranted because

“the motion is not ripe, the statute of limitations has not run on the

matter, and Plaintiff is in the process of serving” Defendant Johnson

personally. (Dkt. 26 at 9.)

      A plaintiff is responsible for serving a defendant with a summons

and the complaint within the time allowed under Federal Rule of Civil

Procedure 4(m). Fed. R. Civ. P. 4(c)(1). Rule 4(m) requires a plaintiff to

properly serve the defendant within 90 days of the plaintiff filing the

complaint. Fed. R. Civ. P. 4(m). Rule 4(e) sets forth the methods of

serving an individual:




                                      6
         Case 4:20-cv-00201-MLB Document 43 Filed 01/22/21 Page 7 of 16




        (1) following state law for serving a summons . . . or

        (2) doing any of the following:
            (A) delivering a copy of the summons and of the complaint
            to the individually personally;
            (B) leaving a copy of each at the individual’s dwelling or
            usual place of abode with someone of suitable age and
            discretion who resides there; or
            (C) delivering a copy of each to an agent authorized by
            appointment or law to receive service of process.

Fed. R. Civ. P. 4(e). “The Georgia statute governing service of process on

an individual defendant provides for service of process in the same

manner as permitted under Federal Rule 4(e).” Etris v. Snyder, No. 2:10-

cv-00113, 2012 WL 692811, at *3 n.3 (N.D. Ga. Mar. 1, 2012) (citing

O.C.G.A. § 9-11-4(e)(7)). Here, Plaintiff attempted to serve Defendant

Johnson by serving her employer’s registered agent. “No provision is

made for leaving a copy at the individual’s usual place of business or with

the individual’s employer.” Melton v. Wiley, 262 F. App’x 921, 923 (11th

Cir. 2008).     Plaintiff’s attempt to effect service via her employer’s

registered agent was improper.

        On September 15, 2020, however, the Floyd County Sheriff

personally served Defendant Johnson.2 (Dkts. 34 ¶ 6; 34-1.) This method




2   This occurred after the parties briefed this motion.

                                       7
      Case 4:20-cv-00201-MLB Document 43 Filed 01/22/21 Page 8 of 16




of service was proper under Rule 4(e)(2)(A). It was also timely. Rule 4(m)

requires service within 90 days of filing the complaint, but it is silent on

when the 90 days begins to run where, as here, the case is removed to

federal court. Other courts in this district have held the time period for

service of process under Rule 4(m) starts to run on the day a case is

removed to federal court, not on the day the action was originally filed in

state court. See Tatum v. Bank of Am., N.A., No. 1:15-cv-3076, 2016 WL

4445265, at *3 (N.D. Ga. May 18, 2016) (“When a case is removed . . . ,

the time limit of Rule 4(m) begins anew.”); Georgia ex rel. Saunders v.

Mortg. Elec. Registration Sys., Inc., No. 1:10-cv-3419, 2011 WL 1335824,

at *5 (N.D. Ga. Mar. 11, 2011), adopted by 2011 WL 1322616 (N.D. Ga.

Apr. 6, 2011). The Court applies that rule here. With the filing of the

notice of removal on July 24, 2020 as the starting point, the 90-day period

to effect service expired on October 22, 2020. See Fed. R. Civ. P. 6(a).

Accordingly, Defendant Johnson was properly and timely served on

September 15, 2020. The Court denies Defendant Johnson’s motion to

dismiss.




                                     8
      Case 4:20-cv-00201-MLB Document 43 Filed 01/22/21 Page 9 of 16




III. Defendant Flowers’ Motion for Judgment on the Pleadings

     A.    Standard of Review

     “After the pleadings are closed—but early enough not to delay

trial—a party may move for judgment on the pleadings” under Rule 12(c)

of the Federal Rules of Civil Procedure. “Judgment on the pleadings is

appropriate where there are no material facts in dispute and the moving

party is entitled to judgment as a matter of law.” Palmer & Cay, Inc. v.

Marsh & McLennan Cos., Inc., 404 F.3d 1297, 1303 (11th Cir. 2005)

(citing Riccard v. Prudential Ins. Co., 307 F.3d 1277, 1291 (11th Cir.

2002)). Thus, the standard of review for a motion for judgment on the

pleadings is “almost identical to that used to decide motions to dismiss.”

Doe v. Bd. of Cnty. Comm’rs, 815 F. Supp. 1448, 1449 (S.D. Fla. 1992).

     When considering a motion for judgment on the pleadings, the

Court must accept all well-pleaded facts in the complaint as true and

draw all reasonable inferences in favor of the plaintiff, the non-movant.

Garfield v. NDC Health Corp., 466 F.3d 1255, 1261 (11th Cir. 2006). But

“the court need not accept inferences drawn by plaintiffs if such

inferences are unsupported by the facts set out in the complaint. Nor

must the court accept legal conclusions cast in the form of factual



                                    9
      Case 4:20-cv-00201-MLB Document 43 Filed 01/22/21 Page 10 of 16




allegations.” Long v. Fulton Cnty. Sch. Dist., 807 F. Supp. 2d 1274, 1282

(N.D. Ga. 2011). A complaint will survive judgment on the pleadings if

it contains “sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555).

     B.    Discussion

     Plaintiff filed suit against Defendant Flowers in his individual and

official capacities. (Dkt. 1-3 ¶ 2.) He moves for judgment on the pleadings

based on lack of service, Eleventh Amendment immunity, failure to state

a claim, qualified immunity, sovereign immunity, and the Georgia Tort

Claims Act. (Dkt. 32-1.)

     As to his first basis, Defendant Flowers admits he received a copy

of the summons and complaint on June 24, 2020 but argues it was not

properly served. (Dkts. 1 ¶ 5; 32-1 at 6.) Plaintiff, in contrast, claims

that service of process has been “achieved” but fails to provide any proof

or relevant argument to support her assertion.3 (Dkt. 40 at 10–11.)


3Plaintiff filed her response one day late due to her counsel accidentally
calculating the deadline incorrectly, so she filed a Motion to File Outside
of Time Response Brief to Flowers’ Motion to Dismiss on Pleadings. (Dkt.
40 at 25.) Because the delay is short and had no apparent impact on the


                                    10
      Case 4:20-cv-00201-MLB Document 43 Filed 01/22/21 Page 11 of 16




According to Defendant Flowers, Plaintiff served his “employer, the

Georgia Department of Public Safety, by leaving a copy of the complaint

at its Bartow County Post.” (Dkt. 32-1 at 6.) This attempt to serve

Defendant Flowers was improper for both his individual capacity and

official capacity.    Regarding the individual capacity claims, “[n]o

provision is made for leaving a copy [of the complaint] at the individual’s

usual place of business or with the individual’s employer.” Melton, 262

F. App’x at 923. And lawsuits against a state official in his official

capacity are suits against the state. Carr v. City of Florence, 916 F.2d

1521, 1524 (11th Cir. 1990). Under Rule 4, a state must be served by

either “delivering a copy of the summons and of the complaint to its chief

executive officer” or “serving a copy of each in the manner prescribed by

that state’s law.”4 Fed. R. Civ. P. 4(j)(2). Plaintiff did neither.




proceedings, the Court exercises its discretion to consider her response.
The Court notes, however, that its ruling on Defendant Flowers’ motion
would not change even if the Court declined to consider the response.
4 Under Georgia law, to perfect service on the state, a plaintiff must serve

both “the chief executive officer of the state government entity involved
at his or her usual office address” and “the director of the Risk
Management Division of the Department of Administrative Services at
his or her usual office address.” O.C.G.A. § 50-21-35. The plaintiff must
also mail a copy of the complaint to the Attorney General at his or her
usual office address. Id.

                                     11
         Case 4:20-cv-00201-MLB Document 43 Filed 01/22/21 Page 12 of 16




     Plaintiff has made no further attempts to properly serve Defendant

Flowers, and the 90-day period expired on October 22, 2020. When a

plaintiff fails to properly serve a defendant within the 90-day period,

     the court—on motion or on its own after notice to the
     plaintiff—must dismiss the action without prejudice against
     that defendant or order that service be made within a
     specified time. But if the plaintiff shows good cause for the
     failure, the court must extend the time for service for an
     appropriate period.

Fed. R. Civ. P. 4(m). “Good cause exists only when some outside factor

such as reliance on faulty advice, rather than inadvertence or negligence,

prevented service.” Idumwonyi v. Convergys, 611 F. App’x 667, 667 (11th

Cir. 2015) (per curiam) (citing Lepone-Dempsey v. Carroll Cnty. Comm’rs,

476 F.3d 1277, 1281 (11th Cir. 2007)). The plaintiff bears the burden of

proving valid service or good cause for failure to effect timely service.

Anderson v. Dunbar Armored, Inc., 678 F. Supp. 2d 1280, 1297 (N.D. Ga.

2009).

     Plaintiff did not properly serve Defendant Flowers as required by

Rule 4. She also knew Defendant Flowers was contesting service as early

as July 24, 2020 when he pled the affirmative defense in his answer.

(Dkt. 2 at 2.) Despite that notice, Plaintiff did nothing to remedy her

faulty service. She has neither provided any justification for failing to


                                       12
      Case 4:20-cv-00201-MLB Document 43 Filed 01/22/21 Page 13 of 16




serve Defendant Flowers properly nor requested additional time to

perfect service. Indeed, Plaintiff has not even filed proof of service.5

Given all of this, the Court concludes Plaintiff has utterly failed to make

any showing of good cause for her failure to properly and timely serve

Defendant Flowers. See Reeves v. Wilbanks, 542 F. App’x 742, 747 (11th

Cir. 2013) (per curiam) (holding that dismissal for failure to timely serve

was proper where the plaintiff was placed on notice that service was not

proper but failed to attempt to perfect service or seek an extension of time

to effectuate service).

      Absent a showing of good cause, a district court has the discretion

to extend the time for service of process.      See Fed. R. Civ. P. 4(m);

Horenkamp v. Van Winkle & Co., 402 F.3d 1129, 1132 (11th Cir. 2005).

In the exercise of that discretion, district courts must consider whether

any factors, such as the running of a statute of limitations, would warrant

a permissive extension of time.     Lepone-Dempsey, 476 F.3d at 1282.

“Only after considering whether any such factors exist may the district


5 Defendant Flowers argues “Plaintiff has failed to file proof of service
with the Court” as required by Federal Rule of Civil Procedure 4(l)(1).
(Dkt. 32-1 at 8.) The Court agrees. “Unless service is waived, proof of
service must be made to the court.” Fed. R. Civ. P. 4(l)(1). To date,
Plaintiff has not filed any proof of service regarding Defendant Flowers.

                                    13
      Case 4:20-cv-00201-MLB Document 43 Filed 01/22/21 Page 14 of 16




court exercise its discretion and either dismiss the case without prejudice

or direct the service be effected within a specified time.” Id. Here, as

Plaintiff notes, the statute of limitations has not expired for most of

Plaintiff’s claims. (Dkt. 40 at 11.) Plaintiff is suing Defendant Flowers

for false arrest, illegal imprisonment, abuse of process, various

constitutional violations under the Georgia Constitution, intentional

infliction of emotional distress, negligent infliction of emotional distress,

defamation, and punitive damages. (Dkt. 1-3.) These claims, except

defamation, are subject to Georgia’s two-year statute of limitations. See

O.C.G.A. § 9-3-33; McNair v. Allen, 515 F.3d 1168, 1173 (11th Cir. 2008);

Gordon v. West, 59 S.E. 232, 232–33 (Ga. 1907).6 The limitations period

runs from the accrual of the right of action. Thompson v. Corr. Corp. of

Am., 485 F. App’x 345, 347 (11th Cir. 2012) (applying Georgia law).

Plaintiff’s automobile accident, visit to Defendant Floyd Medical Center,

and eleven-day stay in the Polk County jail, which together form the basis

of Plaintiff’s lawsuit against Defendant Flowers, occurred in May 2019.

The limitations period for the defamation claim thus expired in May




6 Defamation has a one-year statute of limitation in Georgia.            See
O.C.G.A. § 9-3-33.

                                     14
      Case 4:20-cv-00201-MLB Document 43 Filed 01/22/21 Page 15 of 16




2020.7 But the limitations period for the other claims will not run until

May 2021, meaning dismissal without prejudice would not effectively bar

Plaintiff from refiling the action.

     The Court also finds Plaintiff has failed to exercise diligence in

perfecting service on Defendant Flowers. See, e.g., Harper v. M/V OURO

DO BRASIL, No. 8:12-cv-1976, 2013 WL 12388568 (M.D. Fla. July 10,

2013) (finding that the plaintiff’s failure to serve the defendant was

caused by her persistent lack of diligence and multiple errors).        As

already stated, Plaintiff has not shown any effort to comply with the

requirements of Rule 4 regarding Defendant Flowers, has made no

attempt to justify her inability to comply, and has not requested, even

once, that this Court grant an extension of time to effectuate service,

either with or without good cause shown. These circumstances do not

warrant the Court exercising its discretion to extend the time to effect

service.   Without proper service, this Court lacks jurisdiction over

Defendant Flowers. Pardazi v. Cullman Med. Ctr., 896 F.2d 1313, 1317

(11th Cir. 1990) (“Service of process is a jurisdictional requirement: a


7 The expiration of the statute of limitations does not require a district
court to extend time for service of process under Rule 4(m). Lepone-
Dempsey, 476 F.3d at 1282.

                                      15
      Case 4:20-cv-00201-MLB Document 43 Filed 01/22/21 Page 16 of 16




court lacks jurisdiction over the person of a defendant when that

defendant has not been served.”). The Court grants Defendant Flowers’

motion for judgment on the pleadings.8

IV.   Conclusion

      The Court DENIES Defendant Johnson’s Motion to Dismiss (Dkt.

12) and GRANTS Defendant Flowers’ Motion for Judgment on the

Pleadings (Dkt. 32). The Court DISMISSES WITHOUT PREJUDICE

Plaintiff’s complaint against Defendant Flowers for insufficient service.

      SO ORDERED this 22nd day of January, 2021.




8Having found this Court lacks jurisdiction over Defendant Flowers, the
Court declines to address the rest of his arguments.

                                    16
